
	

115 HR 2600 : To provide for the conveyance to the State of Iowa of the reversionary interest held by the United States in certain land in Pottawattamie County, Iowa, and for other purposes.
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2600
		IN THE SENATE OF THE UNITED STATES
		November 2, 2017 Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To provide for the conveyance to the State of Iowa of the reversionary interest held by the United
			 States in certain land in Pottawattamie County, Iowa, and for other
			 purposes.
	
	
		1.Conveyance of reversionary interest required
 (a)ConveyanceNot later than 90 days after the date of the enactment of this Act, the Secretary of the Interior shall convey, without consideration, to the State of Iowa the reversionary interest held by the United States and described in the quit claim deed dated April 13, 1998, instrument number 19170, as recorded in book 98, page 55015, in Pottawattamie County, Iowa.
 (b)CostsAs a condition of the conveyance under subsection (a), all costs associated with such conveyance shall be paid by the State of Iowa.
 (c)Sense of CongressIt is the sense of Congress that the State of Iowa should continue to provide information regarding the Lewis and Clark National Historic Trail, the California National Historic Trail, and the Mormon Pioneer National Historic Trail.
			
	Passed the House of Representatives November 1, 2017.Karen L. Haas,Clerk
